Citation Nr: 0839627	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  08-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for left tonsillar cancer, 
claimed as due to exposure to herbicides.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In August 2008, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO; a copy of the transcript is 
associated with the record.  

The record was held open for 60 days for the receipt of 
additional evidence.  Additional evidence in the form of a 
letter from the veteran's private physician, accompanied by a 
waiver of initial RO jurisdiction was received in September 
2008.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran served in the Republic of Vietnam from March 
1969 to March 1970; exposure to herbicides is accordingly 
presumed.

3.  Competent and uncontroverted medical opinion of record 
establishes that the veteran's left tonsillar cancer is at 
least as likely as not causally related to herbicide exposure 
during military service.



CONCLUSION OF LAW

With resolution of the doubt in the veteran's favor, the 
criteria for service connection for left tonsillar cancer are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.313 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  



II.  Analysis

The veteran asserts that he developed tonsillar cancer as a 
result of exposure to herbicides including Agent Orange in 
the Republic of Vietnam.  During his hearing testimony, he 
indicated that he was a medic in Vietnam, that he flew flight 
status over a lot of the area that was being highly sprayed 
by Agent Orange, and that he had sore throats off and on 
through the year he was stationed there, beginning within two 
months of his arrival.  The veteran added that he continued 
to have sore throats through his life, which were put down as 
tonsillitis until 2006, when the tumor occurred; that his 
oncologist and primary surgeon for cancer was Dr. H. J. W., 
who was a surgeon in Vietnam himself; and that Dr. H. J. W. 
told him that there was more likely a connection between 
Agent Orange and the veteran's tonsillar cancer.  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the evidence shows that 
he served in the Republic of Vietnam-from March 1969 to 
March 1970-during the qualifying period, so exposure to 
Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.    In this regard, the Board 
observes that VA has issued notices in which it was 
determined that a presumption of service connection based 
upon exposure to herbicides used in Vietnam should not be 
extended to certain conditions, to include gastrointestinal 
tract tumors.  See, e.g., Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003), and Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. 
Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 
2002).  See also Veterans and Agent Orange: Update 2006 
(2007).  

Disorders presumptively associated with exposure to 
herbicides are listed in 38 C.F.R. § 3.309(e).  Cancer of the 
tonsil(s) is not one of the enumerated disorders, so 
causation by exposure to Agent Orange cannot be presumed.  

Without the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The veteran is competently diagnosed with cancer of the left 
tonsil, and as noted above exposure to herbicides is 
presumed.  The first two elements for direct service 
connection are accordingly satisfied, and the remaining 
question is medical evidence of nexus.

In a September 2008 handwritten statement, the veteran's 
treating oncologist, Dr. H. J. W. indicated that the veteran 
had a carcinoma originating in the left tonsil in May 2006, 
with subsequent difficulties with wound healing because of 
radiation.  He stated that these difficulties with cancer 
probably are related in part to the Agent Orange exposure.  
Dr. H. J. W. added that no one knows the contribution to 
cancer development that is caused by Agent Orange, but it 
appears to accelerate cancer growth.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).
 
In this case the Board must accept the reasoned opinion of 
Dr. H. J. W. as competent evidence of nexus.  Further, a 
careful review of the veteran's VA and private treatment 
records shows no indication of any medical opinion 
contradicting that of Dr. H. J. W. 

Accordingly, the Board finds that the criteria for direct 
service connection for left tonsillar cancer are met.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for left tonsillar cancer is warranted. 
  

ORDER

Service connection for left tonsillar cancer is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


